     Case 2:19-cv-02196-JAM-KJN Document 37 Filed 09/14/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARK FREGIA,                                      No. 2:19-cv-2196 JAM KJN P
12                       Plaintiff,
13           v.                                         ORDER
14    P.A. MIRANDA, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights complaint

18   under 42 U.S.C. § 1983. This action proceeds on plaintiff’s complaint against defendants

19   Miranda, Ridge and Savage, based on plaintiff’s claims that defendants were deliberately

20   indifferent to plaintiff’s serious medical needs by continuing to prescribe medications that caused

21   him to suffer lichen plantus, and then failed to treat such skin condition. (ECF No. 5 at 2.)

22   During the September 10, 2020 settlement conference, this case did not settle. Therefore, the stay

23   is lifted. Defendant Savage has filed an answer, but the remaining two defendants have not.

24   Thus, defendants Miranda and Ridge are directed to file a responsive pleading.

25          Accordingly, IT IS HEREBY ORDERED that:

26          1. The stay of this action is lifted; and

27   ////

28   ////
                                                        1
     Case 2:19-cv-02196-JAM-KJN Document 37 Filed 09/14/20 Page 2 of 2

 1              2. Within thirty days from the date of this order, defendants Miranda and Ridge shall file

 2   a responsive pleading.

 3   Dated: September 14, 2020

 4

 5

 6
     /freg2196.lft
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
